              Case 2:19-cv-00314-JCC Document 32 Filed 07/08/20 Page 1 of 1



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    STEVE LEWIS, a Washington resident,                CASE NO. C19-0314-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    RICHARD PHAN and LINH D. PHAN,

13                          Defendants.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to recalendar trial
18   dates (Dkt. No. 31). The Court hereby GRANTS the motion and ORDERS as follows:
19       1. The trial date is September 21, 2020;
20       2. The proposed pretrial order must be submitted by September 11, 2020; and
21       3. Trial briefs must be submitted by September 17, 2020;
22          DATED this 8th day of July 2020.
23                                                         William M. McCool
                                                           Clerk of Court
24

25                                                         s/Tomas Hernandez
                                                           Deputy Clerk
26


     MINUTE ORDER
     C19-0314-JCC
     PAGE - 1
